                                  1

                                  2

                                  3

                                  4

                                  5

                                  6                           IN THE UNITED STATES DISTRICT COURT

                                  7                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  8
                                  9      BRIAN GLASS, et al.,                             Case No. 18-cv-06156-MMC
                                                       Plaintiffs,                        ORDER GRANTING DEFENDANTS'
                                  10
                                                                                          MOTION TO DISMISS
                                                 v.
                                  11
                                                                                          Re: Dkt. No. 17
                                  12     HOLIDAY INN CLUB VACATIONS, et
Northern District of California
 United States District Court




                                         al.,
                                  13                   Defendants.
                                  14

                                  15          On December 10, 2018, defendants filed a "Motion to Dismiss Complaint," in

                                  16   which defendants argued the above-titled action is subject to dismissal for lack of

                                  17   personal jurisdiction. On December 24, 2018, plaintiffs filed a response, in which they

                                  18   stated no opposition to defendants' argument but sought leave to file a motion to transfer

                                  19   to "an appropriate federal district." (See Pl.s' Non-Opposition at 2:11-12.) By order filed

                                  20   January 3, 2019, the Court afforded plaintiffs leave to file a supplement to their response,

                                  21   for the purpose of identifying the federal district(s) they believed were appropriate.

                                  22          Now before the Court is plaintiffs' supplement, filed January 24, 2019, and

                                  23   defendants' reply thereto. In their supplement, plaintiffs do not identify any district to

                                  24   which the instant action should be transferred, but, rather, seek an order of dismissal

                                  25   without prejudice to refiling their complaint in another district.

                                  26          Accordingly, for the reasons stated by defendants, the above-titled action is

                                  27   hereby DISMISSED for lack of personal jurisdiction, without prejudice to refiling in any

                                  28   appropriate forum. See Grigsby v. CMI Corp., 765 F.2d 1369, 1372 n.5 (9th Cir. 1985)
                                  1    (holding dismissal for lack of personal jurisdiction is without prejudice).

                                  2           IT IS SO ORDERED.

                                  3

                                  4    Dated: January 28, 2019
                                                                                                MAXINE M. CHESNEY
                                  5                                                             United States District Judge
                                  6

                                  7

                                  8
                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      2
